Election/Restrictions
Claims 12-16 are allowable. Claims 18-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions II and III, as set forth in the Office action mailed on 6/25/2020, is hereby withdrawn and claims 18-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
Claims 12-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide a photothermal membrane as claimed in claim 12 and a photothermal heating device as claimed in claim 18.  The closest prior art of record is Takeuchi (JP2011-113936), Yong et al. (US Patent 2 and SiO2.  Takeuchi fails to teach wherein the membrane has a porous network and comprising a bulk material having a hydrophilic moiety and wherein the carbon coating comprises one or more of carbon nanoplatelets and carbon nanoparticles.  Yong et al. teach a membrane having a porous network and comprising a bulk material having a hydrophilic moiety.  Yong et al. fail to teach a photothermal membrane comprising a photothermal carbon coating comprising one or more of carbon nanoplatelets and carbon nanoparticles deposited on the membrane; and an oxide coating conformally disposed on the photothermal carbon coating, the oxide coating selected from the group consisting of TiO2, SnO2, HfO2, ZrO2, SiO2 and In2O3.  One of ordinary skill in the art would not look to Yong in combination with the teachings of Takeuchi because the references are non-analogous.  Takeuchi relates to a photothermal membrane and Yong relates to electrochemical separators which are not in the same field of endeavor.  Foley teaches a film comprising one or more of carbon nanoplatelets and carbon nanoparticles.  Foley fails to teach a photothermal membrane comprising a membrane having a porous network and comprising a bulk material having a hydrophilic moiety selected from the group consisting of polyvinylidene fluoride (PVDF), polypropylene (PP), polyethylene (PE), polytetrafluoroethylene (PTFE), nylon, cellulose acetate (CA), polyacrylonitrile (PAN), polycarbonate (PC), polyether 2, SnO2, HfO2, ZrO2, SiO2 and In2O3.  The prior art fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or § 103 would be proper.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        1/24/2022